Justice Heydenfeldt
delivered the opinion of the Court. The objection relied on to reverse the judgment is, that three parties are sued as partners, and the verdict and judgment are against two only. It appears from the record that the party not found against, was not served with process. In such case, our statute expressly allows the plaintiff to proceed alone against those who are served. But it is insisted by the appellants, that this party was in Court, because he is charged in the declaration as a partner of the others; and they say that service upon one partner, is service upon all. Such is not the rule in this State. To sustain a judgment against a defendant, he must be served *90with process, or brought into Court throtigh some of the forms of law.
Let the judgment be affirmed.(a)
(a) See April Term.